Citation Nr: 1132762	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-00 090	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for the chronic residuals of a left knee meniscal tear and cruciate ligament repair, to include as secondary to a service-connected right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal.  

In May 2007, April 2009, and January 2010 the matter on appeal was remanded for additional development.  Unfortunately, this appeal must once again be remanded.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reason for Remand: Stegall violation

In January 2010, the Board remanded the matter to afford the Veteran an adequate VA examination and opinion.  The May 2009 VA examiner did not comment on the impact, if any, of the in-service findings of chondromalacia patella and left medial collateral ligament strain pertaining to the Veteran's left knee.  Moreover, although the examiner opined that it was less likely than not that the Veteran's left knee has been aggravated by his right knee, he provided no rationale for his opinion.  The Board asked for an opinion and examination by someone other than the May 2009 VA examiner.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, if the ordered action in a remand is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  In March 2010, another VA examination with opinion was obtained.  The March 2010 VA examiner was asked to state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current left knee disability is causally or etiologically related to his service (November 1983 to January 1987) as opposed to its being due to some other factor or factors.  The examiner was also asked to state a medical opinion as to whether it is at least as likely as not that the Veteran's left knee disability is either caused by or permanently aggravated by his service-connected right knee disability.  

The examiner stated that after reviewing the Veteran's chart and examining him, he felt strongly about two points.  The first was that the Veteran did have symptoms of pain in the left knee while on active duty.  However, after examining the Veteran and going through his VA records, the examiner was equally convinced that his subject complaints are way, way out of proportion to what we know is going on in the knee.  The examiner found that the Veteran did not have any significant disability in the left knee as a direct result of the events that occurred while he was on active duty.  

The Board observes that the VA examiner failed to provide an opinion with regard to the question of aggravation and also failed to provide a rationale for his opinion that the current left knee disability is related directly to service.  The Board has no choice but to remand this examination report for an addendum.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA records dated from March 2008 to the present and associate them with the claims file.

2.  Return the March 2010 VA examination report to the examiner for an addendum.  If this examiner is not available, schedule another VA examination.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, and prior VA examination reports, the examiner should explain his medical opinion that the Veteran's current left knee disability is not the direct result of events which occurred while he was on active duty (November 1983 to January 1987).  The examiner should specifically consider the in-service findings when rendering the opinion: August 1984 finding of bilateral chondromalacia patella; August 1984 left knee assessment of medial collateral ligament strain; August 1984 orthopedics impression of left knee mild chondromalacia patella with no evidence of medial collateral ligament strain; and the February 1986 orthopedic consultation noting that the Veteran's left knee had full flexion and extension.  

Additionally, the examiner should also state a medical opinion as to whether it is at least as likely as not that the Veteran's left knee disability is either caused by or permanently aggravated by his service-connected right knee disability.  The Board is particularly interested in the rationale for any conclusions reached.  The Board cannot reach a determination on this matter without an adequate rationale provided by a medical professional.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Thereafter, review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, review the requested examination report and required medical opinion to ensure that they are responsive to and in complete compliance with the directives of this remand and if it is not, implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board must emphasize that this is the fourth remand with regard to this appeal.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


